                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 MICHAEL A. PELLEGRINO,                                              DATE FILED: 05-13-2021

                              Plaintiff,

                         v.                                             17-CV-7865 (RA)

                                                                             ORDER
 MORGAN STANLEY SMITH BARNEY
 LLC, ET AL.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On May 31, 2018, the Court granted Defendants’ motion to compel arbitration and stayed the

case pending resolution of the arbitration. See Dkt. 28. On May 15, 2020, the parties submitted an

update informing the Court of the outcome of the arbitration. Dkt. 32. The Court granted the parties’

request for it to retain jurisdiction over the matter in the event that a motion to confirm, modify, or

vacate the award is filed pursuant to the FAA. Dkt. 33

         No later than May 27, 2021, the parties shall file a joint letter updating the Court on the status

of this case, including whether it can now be closed.

SO ORDERED.

Dated:      May 13, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
